Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 1 of 15 PageID 76



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA


PATRICIA KENNEDY,

               Plaintiff,


v.                                             Case No: 8:18-cv-1945-JSM-SPF


BENITO LeCOCHE,


            Defendant,
_____________________________/


               PLAINTIFF’S MOTION FOR ATTORNEY’S FEES, COSTS,
               LITIGATION EXPENSES AND MEMORANDUM OF LAW

               This is an action for injunctive relief and attorneys’ fees litigation expenses and

costs pursuant to 42 U.S.C. §12181, et seq. (“Americans With Disabilities Act” or “ADA”).

More specifically, the Plaintiff sought to compel the Defendant to comply with the requirements

of 28 C.F.R. Section 36.302(e) with respect to the websites the Defendant owns and operates

and websites the Defendant utilizes as the same pertain to the property known as “Riverside

Inn.” Notably, and in addition, the Plaintiff requested that the Defendant be ordered to maintain1

its own website and the portions of other websites for which it is responsible in a state of



       1
         Haynes v. Hooters of America, LLC., 893 F.3d 781 (11th Cir. 2018); See, Access For
America, Inc. v. Zicheck Investments, Ltd., Case No. 8:01-cv-2228 (M.D.Fla. 2003)(policy of
closing restrooms to public can be reversed);Friends of the Earth, Inc. v. Laidlaw Envtl. Serv.,
Inc., 528 U.S. 167, 189 (2000), (shutting down a polluting factory did not moot a claim because
defendant could resume operations at any time).


                                                 1
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 2 of 15 PageID 77



compliance [D.E. 1, p. 8, ¶ “b”].

               On December 12, 2018, this Court awarded the Plaintiff all the relief she sought,

determined that Ms. Kennedy was the prevailing party and, as such, “entitled to recover a

reasonable attorney’s fee including litigation expenses and costs” [D.E. 16]. Thus, the present

motion.

               This motion first discusses the reason lawsuits are required if the A.D.A. is

enforced followed by a statement of what transpired in this case and an explanation of why the

fees, litigation expenses, and costs being requested are fully warranted.

 I. “BUSINESSES DO NOT REGULARLY COMPLY WITH THE ADA.”
                – A. Joseph Raetano v. Kally K’s Inc., 2009 WL 651808, at *7 (M.D. Fla. 2009).

               The ADA has been the law for more than twenty (20) years. The regulations

involved in this case became effective March 15, 2012. Congress has never imposed a

requirement on victims of disability discrimination that they give notice of the law’s mandate

prior to filing suit. Ass’n of Disabled Americans v. Neptune Designs, Inc., 469 F. 3d 1359, 60

(11th Cir. 2006). also, Ramnarine v. R. G. Group, 2012 WL 2735340*3-4. Not only that,

Congress has repeatedly refused to amend the law to require such notice see, Raetano v. Kally

K’s Inc., 2009 WL 651808*6, n3, and has not done so to this day. Whatever may be said of

requiring pre-suit notice in the abstract, the job of the Courts is “to apply the statutory language,

not to re-write it,” Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1334 (11th Cir.

2013)(citations omitted).

               Reduced to its most basic form, Defendants’ typical assertions that notice is

required raises ignorance of the law to the status of a legally cognizable defense. To suggest that



                                                  2
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 3 of 15 PageID 78



property owners who have literally ignored an act of Congress would respond to a request from

the plaintiff to do what they were legally required to do is unworthy of credence. Perhaps not

surprisingly, giving notice has proven to be an exercise in futility.

       A. “Giving Notice Simply Doesn’t Work”

                                               - Patricia Kennedy, (Ex. A, ¶ 7).

                 Patricia Kennedy is a tester. At one point, she, and advocacy organizations with

which she was affiliated, actually tried to eliminate A.D.A. violations by advising property

owners that their premises were non-complaint. In her words:

                 [W]e wrote letters and gave people notice and it didn’t do any
              good ... It doesn’t work.”
(Ex A, ¶ 7)(italics added).

                 Bill Norkunas, of Norkunas v. Seahorse NB, LLC., 444 Fed. Appx. 412 (11th

Cir.2011), fame, is a disabled individual, a consultant to governments, an occasional A.D.A.

plaintiff, and the principal of ADAhelp, Inc., an A.D.A. consulting firm. Mr. Norkunas found

that “very few businesses comply with the ADA voluntarily.” It is far more cost effective,” he

noted “to forestall ADA compliance until a particular property is actually and specifically sued.”

Mr. Norkunas concluded:

              [B]ased on my many years as an ADA advocate and educator, I have
              concluded that education does not work, notices do not work, and
              businesses are indifferent to voluntary compliance. Compliance comes
              almost exclusively from lawsuits.
(Ex. B, ¶ 9)(italics added).

                 “Compliance” with the A.D.A., Mr. Norkunas went on:

                 occurs almost exclusively as a result of private lawsuits. Voluntary
                 compliance is abysmal. Businesses large and small simply wait until
                 they are sued before they address their compliance obligations.
(Ex. B, ¶ 11).

                                                  3
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 4 of 15 PageID 79



               As the Court concluded in Payne v. Toys “R” Us-Delaware, Inc., case no: 9:15-

cv-80497-JIC (S.D. Fla), Defendants have “little interest in fixing ADA violations until an

aggrieved person and his attorney enters the picture” [D.E. 34]. That, of course, is exactly what

the Defendant did here. Given that state of affairs, a plaintiff would be foolish to rely on a

defendant’s “mere promises” of repentance and reform, and is under no obligation to do so.

Kennedy & Cohen v. Miramar Plaza Partners, LLC., case no:0:15-cv-60196-JIC (S.D. Fla)[D.E.

26, p.8].

               Any attempt by the Defendant to limit the consequences Congress imposed on

violators of the law including paying the attorney’s fees, costs, and litigation expenses, is

nothing short of an impermissible attempt to impose a notice requirement where Congress has

not done so. Ms. Kennedy’s experience with giving notice, together with that of Mr. Norkunas,

leaves little doubt that giving notice is an exercise in futility. As Judge Cohn’s statement in Toys

R Us suggests, but for lawsuits such as the present one, Congress might as well not passed the

law.

II. THE FACTS

        A.”We Would Be Willing to Let the Court Determine the Amount of Attorney Fees,
           Costs and Litigation Expenses”
                                   - Plaintiff’s Counsel to Defendant, 8/23/2018

               The Defendant’s original pro se response was a telephone inquiry concerning

settlement. The Plaintiff proposed three alternatives. The two of which are relevant here were:

             B .[W]e would be willing to settle for $6,500.00. The defendant must
             agree to bring its website into compliance with the requirements of 28
             C.F.R. Section 36.302(e)(1) within 12 months and maintain it in said
             condition. There will be no notice/opportunity to cure clause and the
             release will be limited to the subject website. Plaintiff will not release any
             claims or potential claims pertaining to the physical aspects of the subject

                                                    4
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 5 of 15 PageID 80



             property.

             C. As a third alternative, we would be willing to let the court determine the
             amount of attorney fees, costs and litigation expenses. This would require
             that the parties enter into a consent decree, conditioned on the court
             approving and retaining jurisdiction to enforce, per our form. The
             defendant must agree to bring its website into compliance with the
             requirements of 28 C.F.R. Section 36.302(e)(1) within 12 months and
             maintain it in said condition. There will be no notice/opportunity to cure
             clause and the release will be limited to the subject website. Plaintiff will
             not release any claims or potential claims pertaining to the physical
             aspects of the subject property.
(Ex. C, 8/29/2018; 10.26 A.M.)(italics added)

               That e-mail concluded, “Should you wish to obtain counsel, by all means feel free

to do so,” (id.). After some further correspondence, all of which is included in Exhibit “C,” the

Defendant responded, “We want to settle for the option B $6,500.00,” (Ex. C, 8/30/2018; 11:27

A.M.). The result of the Defendant’s written acceptance was an enforceable settlement

agreement, Reed v. United States, 717 F. Supp. 1511, 1514-15 (S.D. Fla 1988).

               Within hours of his client’s written acceptance, their newly hired attorney, Daniel

R. Levine, Esq., announced that his client was refusing to honor the agreement the latter had just

made. Mr. Levine went on to say:

             I am authorized to resolve the case by way of an agreement or consent
             decree, requiring the defendant to remedy/cure any and all violations at
             issue, as alleged in the complaint, within a reasonable period of time not
             to exceed one (1) year, along with our agreement that the Court allow
             you, as prevailing party, a reasonable attorney’s fee, including litigation
             expenses, and costs.
(Ex. D, 8/30/2018; 4:46 P.M.).

               Conspicuously absent from the Defendant’s new proposal was an agreement to

maintain the websites, Hooters of America, supra. Unlike the settlement agreement, the

Defendant’s latest both subjected his conduct to Court supervision and insured that this


                                                 5
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 6 of 15 PageID 81



litigation, instead of being over, would continue.

               As of the date on which the Defendant’s new proposal was made, the only

pleadings signed on behalf of the Plaintiff were the complaint, a notice of related cases, notice of

interested parties, and answers to the Court’s interrogatories. That, and the plain language of

Rule 11, Fed.R.Civ.P., requiring the signing of a paper notwithstanding, Mr. Levine then served

what purported to be a Rule 11 motion based on the claim that the undersigned had not accepted

the Defendant’s new settlement proposal ( Ex. E). In addition to ignoring the plain language of

Rule 11, Mr. Levine attempted to schedule a hearing to address what was described as the

Plaintiff’s “bad faith litigation conduct” [D.E. 8] while ignoring the requirements of Local Rule

3.01(j). The basis for that motion was, likewise the fact that the Plaintiff had not accepted the

Defendant’s new settlement proposal. Websites, by definition are fluid, See Nat'l Fed'n of the

Blind v. Target Corp., 582 F. Supp. 2d 1185 (N.D. Cal. Sept. 28, 2007). As noted, the

Defendant’s new proposal left out the crucial requirement to maintain. Mr. Levine’s attitude

throughout was, “I guess we will let Judge Moody sort it out,” (Ex. D, 8/31/2018; 11:07 A.M.).

               While maintaining her position that the case had been settled, in a further attempt

at resolution, Ms. Kennedy tendered a consent decree along the lines set our above with the

Court determining the amount of attorney’s fees, litigation expenses, and costs. The Defendant

ignored it for well over a month. It was only in response to another inquiry that Mr. Levine

provided an outline of what he considered acceptable. The Plaintiff tendered a second consent

decree based on what Mr. Levine said.

               The belated response came from Erica Gonsalves, Esq., an associate with Mr.

Levine’s law firm. Ms. Gonsalves wanted still different terms. Throughout the discussions that


                                                 6
 Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 7 of 15 PageID 82



 followed, the Defendant continued to insist on various changes. Eventually, the Parties came to

 terms and, on December 7, 2018 this Court granted the parties’ Motion for Entry of Consent

 Decree. That order [D.E.13] required the Defendant to bring the websites into compliance with

 Section 36.302(e)(1) and maintain those websites in a state of compliance. The Court reserved

 jurisdiction for a period of two years to enforce the terms of the consent decree and to determine

 the amount of attorney’s fees, litigation expenses, and costs to which the Plaintiff was entitled.

                Comparing Option “B,” to which the Defendant initially agreed and Option “C”

 which was the end result, reflects that, unlike the former, the latter both subjects the Defendant

 to Court supervision and created a situation in which the expenditure of additional attorney time

 was inevitable.

III. A PREVAILING PLAINTIFF IS ENTITLED TO RECOVER HER ATTORNEY
    FEES, LITIGATION EXPENSES AND COSTS


                Based on this Court’s order [D.E. 13], the Plaintiff is the prevailing party under

 Buckhannon Bd. & Care Home, Inc. v. W.Va. Dep’t of Health & Human Res., 532 U.S. 598

 (2001). Both for that reason, and under 42 U.S.C. 12205, the Plaintiff is entitled to recover her

 Attorneys’ fees, litigation expenses and costs. In a civil rights case, the amount of an award of

 attorneys fees is calculated by determining the reasonable hourly rate for the legal services

 involved and multiplying that rate by the number of hours reasonably expended. See, Hensley v.

 Eckerhart, 461 U.S. 424, 433 (1983). Factors to be considered when setting a fee include: (A)

 the amount involved and the results obtained; (B) the time and labor required; ( C) the novelty

 and difficulty of the issues; (D) the skill required to perform the legal services properly; (E) the

 preclusion of other employment; (F) the customary fee; (G) whether the fee is fixed or


                                                   7
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 8 of 15 PageID 83



contingent; (H) the time limitations imposed by the client or circumstances; (I) the experience,

reputation and ability of the attorneys; (J) the undesirability of the case; (K) the nature and

length of the professional relationship with the client; and (L) awards in similar cases. Hensley,

supra, p. 429-430, Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-719 (5th Cir.

1974).

         A. “My Normal and Customary Hourly Rate is $450.00 Per Hour.”
                                       – Daniel R. Levine, Esq. (Ex. F, ¶ 14 ).


               Plaintiff’s attorney has significant litigation experience in both Federal and State

Court and has significant experience in civil rights cases, including ADA Title III litigation. He

has been practicing for over forty years. He is admitted to the Bar in both Florida and

Pennsylvania. He is also admitted to practice before the United States District Court for the

Southern District of Florida, the United States District Court for the Middle District of Florida,

the United States District Court for the Northern District of Florida, the United States Court of

Appeals for the Eleventh Circuit, and the United States Supreme Court. Mr. Cullen has handled

numerous civil rights cases over the years including employment discrimination cases. He has

been counsel of record in over two hundred A.D.A. cases throughout the state. He has also

taught in law school and served on the editorial board of the Florida Bar Journal. His resume

accompanies this motion as Exhibit “G.” Mr. Cullen seeks an hourly rate of $420.00 per hour.

               Perhaps the most directly relevant authority for a fee award at that rate is the

Defendant’s own lawyer. In an affidavit filed in an ADA case, Kennedy v. Bonom Enterprises,

Inc., case no: 0:18-cv-62175-BB (S.D. Fla.), Mr. Levine swore that his “normal and customary

hourly rate is $450.00 per hour. Mr. Levine went on to say that “I charge the same hourly rate to


                                                  8
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 9 of 15 PageID 84



all of my hourly clients, regardless of whether they are the plaintiff or defendant, and regardless

of the type of case,” (Ex. F, ¶ 15). Mr. Levine’s affidavit also includes his qualifications. Aside

from bar association activities, or asserting “super lawyer” status, the Plaintiff’s counsel has

twenty years’ more directly relevant litigation experience than the $450.00 per hour Mr. Levine.

The latter is not the only defense attorney who charges similar rates. Denise Wheeler Wright of

Ford Harrison’s Ft. Myers office bills at $420.00 per hour (Ex. H).

               Mr. Levine’s affidavit likewise refers to a wage and hour case in which he

represented the Plaintiff. His time affidavit from Lord v. Delivery Dudes LLC et al.,

Case 9:18-cv-80665-RLR (S.D. Fla) accompanies this motion as Exhibit “I.” As is the case with

ADA cases, FLSA litigation is sometimes derided as a forms driven practice and, therefore,

something that requires no real effort or ability. Mr. Levine sought almost eleven thousand

dollars for a case with a total of fifteen (15) docket entries. He sought $1,400.00 just for

preparing the complaint and related documents. Mr. Levine’s sworn statements clearly establish

the time, expense, and expertise effective federal court litigation actually requires or, in terms of

the Johnson factors, the novelty and difficulty and the skill required to represent an ADA

plaintiff properly. While the Plaintiff acknowledges that fee awards to her counsel have varied



over the years from $420.002 per hour and $300.003 per hour, she submits that, in light of the


       2
        In Houston v. South Bay Investors, etc., case number 9:13-cv-80193-DTKH (S.D. Fla.),
the Court determined that $420.00 per hour was a reasonable fee for the undersigned [D.E. 12];
Access for the Disabled, etc., et. al., v. EDZ, Inc., case no: 8:12-cv-2186-EAJ (M.D.Fla.)
(same)[D.E. 85]. See, Houston v. Arshak Corp., case no: 0:13-cv-60752-RNS (S.D. Fla
2103)($420.00 per hour awarded to attorney with nineteen years’ experience); Hoewischer v.
Mardini, Case No. 3:12-cv-3-J, slip op. at p.3 (M.D. Fla. 9/28/12)(awarding hourly rate of
$420.00).

                                                  9
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 10 of 15 PageID 85



Congressional mandate, to say nothing of Mr. Levine’s affidavit, an award calculated at a rate

less than $420.00 is unwarranted.

               Additional factors supporting the award the Plaintiff seeks include the act that this

case was handled on a contingent fee basis, that Ms. Kennedy is a long time client, and the

negative publicity and attitude that many have toward Title III ADA actions deter attorneys from

representing undertaking such cases. Thus, civil rights plaintiffs’ work is oftentimes undesirable.

As explained in Johnson v. Georgia Highway Exp., Inc. , 488 F.2d 714, 719 (5th Cir. 1974):

       Civil rights attorneys face hardships in their communities because of their desire
       to help the civil rights litigant.... Oftentimes his decision to help eradicate
       discrimination is not pleasantly received by the community or his contemporaries.
       This can have an economic impact on his practice which can be considered by the
       Court.


               This Court need look no further than the Defendant’s own filings for evidence of

that hostility. As noted above, the relief sought in the Plaintiff’s complaint and which she

ultimately obtained, was an order requiring the Defendant to both bring its web presence into

compliance and maintain it in that state. When the Plaintiff did not agree to the Defendant’s

proposal to do no more than bring the websites into compliance but not to maintain them, the

Defendant accused the Plaintiff of “bad faith litigation” [D.E. 8] and served a Rule 11 motion

that did not so much as allege a deficiency in any signed paper. Assuming the Defendant’s

counsel read what he signed, on which subject, see Rule 11, Mr. Levine was fully aware of the

fact that his settlement proposal did not address the issue of maintenance and thus did not




       3
         e.g., Access for the Disabled, Inc. et al. v. Bear Ice, Inc., Case No. 13-CV-60031-WJZ
(S.D. Fla. September 18, 2013).

                                                10
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 11 of 15 PageID 86



provide the Plaintiff all of the relief to which she was entitled and ultimately obtained.

               As baseless and self serving as they may be, the Defendant’s accusations are

public record. While not too many members of the general public review court files, lawyers do.

Those who represent Plaintiffs in A.D.A. cases would recognize Mr. Levine’s statements as part

of a cottage industry of sorts in which certain members of the defense Bar seek to justify fees in

excess of four hundred ($400.00) dollar per hour by demonizing plaintiffs and those who have

the temerity to represent victims. To attorneys not involved in civil rights cases, members of the

press, and others, the client relations aspect of that client pandering amounts to privileged

defamation and is the classic example of why handling civil rights cases is “undesirable.”

               The attorney’s fees provision in the ADA is the Congressionally chosen

mechanism for enforcing the law. In the absence of a fee award sufficient to encourage lawyers

to be willing to undertake cases such as this, the ADA is rendered moot.

               Appended to this motion and identified as Exhibit “J,” is a copy of the time

records of Plaintiff’s counsel documenting the time and effort was required to obtain the

resolution of this case. In addition, the time expended by Plaintiff’s counsel in drafting this

motion is included. In general, time incurred by Plaintiff’s counsel in filing, preparing and

litigating this fee application and any fee hearings thereon is compensable. See Martin v.

University of South Alabama, 911 F.2d 604, 610 (11th Cir. 1990); Johnson v. State of

Mississippi, 606 F.2d 635 (5th Cir. 1979). As set forth in Exhibit “J” Plaintiffs’ counsel spent

35.2 hours working on this case. In addition, there were 1.6 hours of paralegal time involved.

This time was reasonable and necessary to bring this matter to conclusion with the beneficial

results obtained. Those results, as noted, were a consent decree requiring the Defendant to


                                                 11
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 12 of 15 PageID 87



award the Plaintiff the full scope of the relief she requested including ordering the Defendant to

maintain his web presence in a state of compliance – something, it will be recalled, the

Defendant resisted and resisted to the point of threats of sanctions.

IV. COSTS AND LITIGATION EXPENSES.

       A. Costs

               Taxable costs listed, in Exhibit “J,” total $465.00.

       B. Litigation Expenses.

              Additionally, in civil rights actions, a prevailing party may recover expenses not

normally available under § 1920. See Dowdell v. City of Apopka, 698 F. 2d 1181, 1189-92 (11th

Cir 1983). Such additional expenses cover “with the exception of routine overhead, normally

absorbed by the practicing attorney, all reasonable expenses incurred in case preparation, during

the course of litigation, or as an aspect of the settlement of the case.” Id at 1192. Dowdell

reversed the lower court for its refusal to tax travel, telephone and postage expenses as costs.

               In Davis v. Mason County, 927 F. 2d 1473, 1488 (9th Cir. 1991), the Ninth

Circuit discussed the recovery of travel expenses under 42 USC 1988,

       “ Mason County fails to see that like the expert witness fees, the travel expenses
       were not granted as costs under section 1920, but rather as out-of-court expenses
       compensable under section 1988. Courts have generally held that expenses
       incurred during the course of litigation which are normally billed to fee-paying
       clients should be taxed under section 1988. Dowdell, supra at 1190, Palmigano
       v. Garraby, 707 F. 2d 636,637 (1st cir 1983); Northcross v. Board of Education,
       611 F. 2d 624, 639 (6th Cir. 1979); cert. denied, 447 U.S. 911 (1980). As the
       Eleventh Circuit said in Dowdell:
               “ Reasonable attorney’s fees’ under the (Attorney’s Fee Awards) Act
       must include reasonable expenses because attorney’s fees and expenses are
       inseparably intertwined as equally vital components of the cost of litigation. The
       factually complex and protracted nature of civil rights litigation frequently
       makes it necessary to make sizeable out -of- pocket expenses which maybe
       essential to success as the intellectual skills of the attorneys. If these costs are not

                                                 12
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 13 of 15 PageID 88



       taxable, and the client, as is often the case, cannot afford to pay for them, they
       must be borne by counsel, reducing the fees award accordingly. Thus, following
       the reasoning adopted in upholding the award of expert witness fees, we also
       affirm the district courts award of travel expenses pursuant to section 1998.”

               In this case, the Plaintiff is seeking $600.00 for the initial investigation and

documentation of the Plaintiff’s visit to the Defendant’s websites and the documentation of the

violations. Those expenses are fully itemized in Exhibit “J.”

               As set forth above, as itemized in Exhibit “J,” the Plaintiff’s attorneys’ fees and

litigation expenses are as follows:

        (a)    To date, the Plaintiff has incurred $ 14,784.00 for attorneys’ fees based on an

hourly rate of $420.00 per hour for legal services, and paralegal fees of $ 184.00 based on $115

per hour for the paralegal. Plaintiffs’ counsel certifies that he has fully reviewed the time

records and supporting data and that the motion is well grounded in fact and is justified.

       (b) Plaintiffs have further incurred litigation expenses in the total amount of $ 600.00.

       ( c) Costs total: $465.00.

               Thus, Plaintiffs’ total attorney fees, costs and litigation expenses are $ 16,033.00

In the event this matter is not resolved, the Plaintiff will file a supplemental motion.

V CONCLUSION.

               Civil rights laws in general depend heavily upon private enforcement. Hensley v.

Eckerhart, 461 U.S. 424, 445(1983). Where the ADA is concerned, “private enforcement suits

are the primary method of obtaining compliance with the Act,” D’Lil v. Best Western Encina

Lodge & Suites, 538 F. 3d 1031, 1036 (9th Cir 2008). Because of the importance of the federal

rights private enforcement actions vindicate, such actions are, as the Supreme Court noted,

“private in form only.” Guardian Ass’n v. Civil Service Comm’n, 463 U.S. 582 (1983). As the

                                                 13
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 14 of 15 PageID 89



Eleventh Circuit phrased it, “successful civil rights actions vindicate a public interest ...[and]

[p]ublic benefit is a distinct measure of success in civil rights actions and ... a court must

account for that distinct measure of success when calculating an award of fees and costs,”

Villano v. Boynton Beach, 254 F.3d 1302, 1306 (11th Cir. 2001). Thus, an fee award sufficient to

insure that civil rights plaintiffs have the means to retain competent counsel is essential if

private citizens are to have a meaningful opportunity to vindicate the important Congressional

policies embodied in civil rights laws such as the ADA.

               WHEREFORE, Plaintiff respectfully move this Court award her her attorney’s

fees, litigation expenses, and costs as requested above in the amount of $ 16,033.00.



                                                s/Philip Michael Cullen, III
                                                Fla. Bar No: 167853
                                                Philip Michael Cullen, III
                                                Attorney-at-Law – Chartered
                                                621 South Federal Highway, Suite Four
                                                Fort Lauderdale, Florida 33301
                                                Telephone: (954) 462-0600
                                                Facsimile: (954) 462-1717
                                                e-mail: CULLENIII@aol.com




               I HEREBY CERTIFY that, prior to the filing of this motion, I consulted with

opposing counsel. Specifically, I provided the Defendant with a preliminary copy of my time

records. I subsequently spoke with the Defendant’s counsel concerning the same subject. While

the possibility of a further response from Defendant’s counsel remained open, nothing was

resolved except for the Defendant’s agreement that the Plaintiff was entitled to recover her

filing fee ($400.00) and the fee for service ($65.00). I intend to again contact Defendant’s

                                                 14
Case 8:18-cv-01945-JSM-SPF Document 17 Filed 01/04/19 Page 15 of 15 PageID 90



counsel concerning the subject matter of this motion.

               I FURTHER CERTIFY that, on January 4, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will automatically send

e-mail notification of such filing to the attorneys of record.




                                       /s/Philip Michael Cullen, III
                                       Fla. Bar No: 167853
                                       Philip Michael Cullen, III
                                       Attorney-at-Law – Chartered
                                       621 South Federal Highway, Suite Four
                                       Fort Lauderdale, Florida 33301
                                       Telephone: (954) 462-0600
                                       Facsimile: (954) 462-1717
                                       e-mail: CULLENIII@aol.com




                                                 15
